MEMORANDUM OPINION
                                        No. 04-10-00362-CR

                                            James TABER, Jr.,
                                                Appellant

                                                   v.

                                       The STATE of Texas,
                                             Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 09-1947-CR
                             Honorable Gary L. Steel, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 11, 2011

AFFIRMED

           After a trial on the merits, James Taber, Jr. was found guilty of two counts: attempted

sexual assault of a child and online solicitation of a minor. He was sentenced to twenty years of

imprisonment on each count, to run concurrently. Taber timely filed a notice of appeal. His

court-appointed appellate attorney filed a brief in which she concludes that this appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that appellant was provided with a copy of
                                                                                     04-10-00362-CR


the brief and motion to withdraw and was further informed of his right to review the record and

file his own brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.CSan Antonio 1996,

no pet.). Taber did not file a pro se brief.

        We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous

and without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion

to withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.CSan Antonio 1997, no pet.);

Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this

opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P.

68.2. Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case.

See TEX. R. APP. P. 68.3. Any petition for discretionary review must comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. TEX. R. APP. P. 68.4.


                                                 Karen Angelini, Justice

Do not publish




                                                -2-